Case: 16-10228   Date Filed: 03/17/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-10228
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 1:15-cr-00014-WLS-TQL-1


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

     versus

IAN M. BOWENS,
a.k.a. New Man,

                                                  Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                               (March 17, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

     Jonathan Dodson, appointed counsel for Ian Bowens in this direct criminal
             Case: 16-10228     Date Filed: 03/17/2017    Page: 2 of 2


appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel's assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel 's motion to withdraw is

GRANTED, and Bowens's convictions and sentences are AFFIRMED.




                                         2